Case: 3:19-cv-00202-TMR-SLO Doc #: 19 Filed: 03/25/21 Page: 1 of 4 PAGEID #: 182




                    IN THE UNITED STATES DISTRICT FOR
                      THE SOUTHERN DISTRICT OF OHIO
                                 DAYTON DIVISION


   JOSHUA ROBERTS and
   DEBORAH CHONG, individually
   and on behalf of N.R., their Minor
   Child,


   Plaintiffs
                                                      NO. 3:19-CV-00202-TMR

   vs.


   UNITED STATES OF AMERICA,


   Defendant




         PLAINTIFFS’ UNOPPOSED MOTION TO APPROVE
                                  SETTLEMENT

         Plaintiffs’ move the Court to approve settlement in the above-styled mat-
  ter. This Court has the legal and factual basis to approve the settlement

  agreed to by the parties where N.R., a minor, is a party.

         First, the Court has the legal basis to approve the settlement between
  the parties. Federal courts routinely approve settlements in FTCA cases in-
  volving minors. E.g., Kile v. United States, 915 F.3d 682, 684–85 (10th Cir.
  2019), as corrected (Feb. 15, 2019); Hernandez v. United States, No. 3:19-CV-
  1457-AHG, 2020 WL 6044079, at *5 (S.D. Cal. Oct. 13, 2020); Shaw v. United
  States, No. CIV 17-0147 JB/LF, 2018 WL 3598513, at *10 (D.N.M. July 26,
  2018). Federal courts approve such settlements by ensuring that it is in the
  best interests of the minor. Id. See also Meyers v. United States, No. 6:13-CV-



                                        Page 1 of 4
Case: 3:19-cv-00202-TMR-SLO Doc #: 19 Filed: 03/25/21 Page: 2 of 4 PAGEID #: 183




  1555-ORL, 2014 WL 5038585, at *3–4 (M.D. Fla. Sept. 29, 2014); A. M. L. v.
  Cernaianu, No. LACV1206082JAKRZX, 2014 WL 12588992, at *3 (C.D. Cal.

  Apr. 1, 2014).

        Second, approving the settlement is in the best interests of N.R. Here,
  the Court-appointed Guardian Ad Litem authored his report after reviewing
  the case file. The Guardian Ad Litem’s report recommends approval of the
  proposed settlement and is incorporated by reference (ECF No. 18, 18-1, 18-
  2).

        Currently, N.R.’s parents manage and support him. Given N.R.’s inju-
  ries, the Guardian Ad Litem and the Roberts Family believe that approving
  the settlement is in the best interests of N.R. The Government does not op-
  pose this motion. Accordingly, the Plaintiffs’ will email the Court an order for
  the Court’s consideration and entry. The settlement is still subject to final re-
  view and approval by the Attorney General or his designee and their authori-
  zation for the attorney representing the United States to consummate the
  settlement.




                                      Page 2 of 4
Case: 3:19-cv-00202-TMR-SLO Doc #: 19 Filed: 03/25/21 Page: 3 of 4 PAGEID #: 184




                                        Respectfully Submitted,


                                        /s/ Jamal K. Alsaffar
                                        JAMAL K. ALSAFFAR, pro hac vice
                                            jalsaffar@nationaltriallaw.com
                                            Texas State Bar #2402719
                                        TOM JACOB, pro hac vice
                                            tjacob@nationaltriallaw.com
                                            Texas State Bar #24069981
                                        WHITEHURST, HARKNESS,
                                            BREES, CHENG, ALSAFFAR,
                                            HIGGINBOTHAM, & JACOB
                                            P.L.L.C.
                                        7500 Rialto Blvd, Bldg. Two, Ste 250
                                        Austin, TX 78735
                                        (512) 476-4346 (o)
                                        (512) 467-4400 (f)

                                        ROBERT GRAY PALMER
                                          Bob@rgpalmerlaw.com
                                          Ohio Bar #0022152
                                        ROBERT GRAY PALMER CO., LPA
                                          1335 Dublin Road
                                          Suite 221B
                                          Columbus, OH 43215
                                          614-484-1200 (o)
                                          614-484-1201 (f)

                                        Attorneys for the Plaintiff




                                   Page 3 of 4
Case: 3:19-cv-00202-TMR-SLO Doc #: 19 Filed: 03/25/21 Page: 4 of 4 PAGEID #: 185




                     CERTIFICATE OF SERVICE

      By my signature above, I certify that a copy of this pleading, Plaintiffs’
  Motion, has been sent to the following on March 25, 2021 via the Court’s
  CM/ECF notice system.



                                          John Stark
                                          Assistant U.S. Attorney
                                          john.stark@usdoj.gov
                                          303 Marconi Boulevard, Suite 200
                                          Columbus, OH 43215




                                     Page 4 of 4
